Remy, J.
The only question involved in this appeal is the sufficiency of the evidence to sustain the finding of the Industrial Board that the accident which resulted in the injury of appellant for which he claims compensation arose out of his employment. That was a question of fact for the Industrial Board. Miller v. Beil (1921), 75 Ind. App. 13, 129 N. E. 493; American Hominy Co. v. Davis (1920), 74 Ind. App. 622, 126 N. E. 703. See, also, Hopkins v. Michigan Sugar Co. (1914), 184 Mich. 87, 150 N. W. 325, L. R. A. 1916A 310; Fitzgerald v. Clark (1908), 2 K. B. 796. It appears from the record that there is competent evidence to sustain the finding.
Affirmed.
Dausman, J., dissents.